Judgment unanimously reversed and matter remitted to Su- . preme Court, Cayuga County, for further proceedings in accordance with the following memorandum: In this CPLR article 78 proceeding appellant alleges that he has been denied his procedural rights in various disciplinary proceedings against him. The court denied the petition without an answer being interposed by the State and without a hearing. In this court the State asserts that the administrative decision is not reviewable. We have held otherwise (Matter of Salinas v Henderson, 40 AD2d 939). The proceeding is remitted for an answer and for a hearing, if it appears that a question of fact exists as to whether the petitioner has been advised of the basis for disposition (see, particularly, 7 NYCRR 253.4 [b], [i] et seq.; see, also, Wolff v McDonnell, 418 US 539, 564). We have considered the other points raised by appellant and find them to be without merit. (Appeal from judgment of Cayuga Supreme Court&emdash;article 78.) Present&emdash;Marsh, P. J., Moule, Simons, Dillon and Witmer, JJ.